SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

923
KA 11-01984
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RALPH N. WILLIAMS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County
(Richard C. Kloch, Sr., A.J.), rendered September 2, 2011. Defendant
was resentenced upon his conviction of rape in the first degree, rape
in the second degree and endangering the welfare of a child.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Williams ([appeal No. 1] ___ AD3d
___ [Oct. 4, 2013]).




Entered:   October 4, 2013                         Frances E. Cafarell
                                                   Clerk of the Court